May I first congratulate Mr. John 
Ashe on his election to the presidency at the current 
session. I am sure that his wisdom and experience will 
guide our deliberations on the many challenges that 
the world faces today. Also, allow me to commend His 
Excellency Mr. Vuk Jeremi. for his excellent leadership 
during the sixty-seventh session.

The President knows better than most the unique 
combination of challenges faced by small island 
developing States. We are being battered from all sides, 
both literally and figuratively. Over the past decade, we 
have faced a flood of crises with a genesis far from our 
shores that have stretched our capacity to protect and 
improve the health and prosperity of our people.

The near collapse of the global financial system 
and spikes in food and energy prices have caused 
enormous difficulties for our small and vulnerable 
economy. A severe drought caused additional hardship 
and foreshadowed the much more difficult future we 
will face in a warming world. At the same time, the 
flow of official development assistance and climate 
financing have begun to stagnate.

Thankfully, we are presented with an unprecedented 
opportunity over the next few years to transform 
how the international system supports sustainable 
development. We will be continuing work on a number 
of important processes over the next year., They include 
the crafting of sustainable development goals and the 
post-2015 development agenda, the work of the High-
level Political Forum on Sustainable Development 
and — of particular importance to my country — the 
proceedings of the third Global Conference on the 
Sustainable Development of Small Island Developing 
States. In addition, we must make rapid progress 
towards a new climate-change agreement in 2015, 
which will obviously have enormous implications for 
the sustainable development prospects of small islands. 
We must work in a coordinated fashion so that those 
processes are mutually reinforcing and deliver concrete 
results, rather than produce the usual rhetoric. It will be 
a challenge, but under the President’s skilled leadership, 
I am confident we can succeed.

However, I fear we will come up short of our 
ambitions for transformational change if we shy away 
from making fundamental reforms in the way the global 
economy works. We began a promising conversation 
on the matter back in 2008 when the financial crisis 
was still fresh in our minds, but as stock prices have 
rebounded, our attention has wandered. Let us not 
forget that most of the problems that caused the previous 
crisis have not been fixed. Those same problems also 



undermine sustainable development in many countries 
and communities around the world.

In 2009, the Commission of Experts on Reforms 
of the International Monetary and Financial System 
submitted a report (A/63/838) to this body in which it 
indicated that finance, which should be the servant of 
the economy, had been promoted to be its master. The 
rules of economic governance had been increasingly 
written to serve the interests of a shrinking few as they 
pursued risky ventures — ventures that often played 
havoc with people’s lives and livelihoods. We are 
very familiar with some of the results of that system: 
stock-market bubbles, currency bubbles and property 
bubbles. When they burst, they leave behind enormous 
hardship. Even worse, investments in risky activities of 
that type compete with more productive investments in 
basic infrastructure, renewable energy, health services 
and the like — investments that contribute to true 
sustainable development.

Our reckless inaction is demonstrated by the 
inflation of the latest bubble: the carbon bubble. At 
least two thirds of known fossil fuel reserves cannot be 
burned if we are to limit the rise in global temperatures 
to below two degrees. The cost of renewable energy has 
fallen considerably in the past decade. By any measure, 
fossil fuels are a very bad long-term investment, yet 
that has not prevented trillions of dollars in private 
investment and fossil fuel subsidies from pouring into 
new infrastructure for the exploration, extraction and 
consumption of fossil fuels.

The size of the recent housing bubble has been 
estimated at $4 trillion. The carbon bubble could be 
more than five times larger. That should be an issue of 
serious international concern. How do we allow trillions 
of dollars to flow into destructive activities while the 
most basic needs of millions go unmet? The reasons are 
complicated, but make no mistake that this is a choice. 
It is a choice made by international policymakers to 
prioritize profits over people.

As the President said earlier this week, “it is 
time for us to concede that our efforts at reforming 
and revitalizing our Organization need new impetus” 
(A/68/PV.5, p. 5). Reclaiming the global economic 
system and putting it to work for the good of the people 
will be a long and difficult process, but it may be the 
only way to reach our sustainable development goals.

The Commission’s 2009 report made many good 
recommendations for our consideration, and the first 
step must be to bring more transparency and democratic 
oversight to economic governance. The most important 
decisions are not made in universal bodies, such as the 
General Assembly, but rather far away from the small, 
the isolated and the vulnerable. Is it any surprise that 
the system has failed to meet our needs?To address that 
problem, we should start by relaunching the discussion 
on global economic governance here in the General 
Assembly, as well as by reforming the governance of 
the Bretton Woods institutions, so that they are more 
inclusive.

The systemic barriers to sustainable development 
are formidable, but that has not stopped Nauru 
from seeking practical solutions that can be readily 
implemented in the short term. An example is the 
recently completed Nauru case study on climate change 
financing. The study identified a number of steps my 
Government and our development partners can take to 
make official development assistance more effective. 
For example, project-based financing was found to be 
markedly less effective than more flexible modalities, 
such as general budgetary support.

Another key finding concerned the need for 
domestic institution-building. Accessing many sources 
of multilateral finance is, quite frankly, beyond the 
capacity of my Government, and the traditional 
strategy of conducting regional workshops has simply 
not worked. We hope to collaborate with development 
partners to design sustained programmes with a 
significant in-country component, so that there is a 
durable transfer of the skills necessary to benefit from 
international support mechanisms.

Nauru has also made its best efforts to contribute at 
the international level. We have the tremendous honour 
of presiding over the Alliance of Small Island States 
(AOSlS), a group that has been a leading advocate 
for climate action for more than two decades. The 
upcoming nineteenth session of the Conference of the 
Parties to the United Nations Framework Convention 
on Climate Change (COP-19), to be held in Warsaw, 
will be important to laying the foundation for an 
ambitious agreement in 2015. A key priority for the 
COP-19 will be jump-starting near-term mitigation 
action through the launch of a process guided by more 
technical expertise and focused on energy efficiency 
and renewable energy. AOSIS has proposed a very 
practical and collaborative approach to rapidly scale 
up the implementation of policies and the deployment 
of technologies that not only reduce greenhouse gas 



emissions but also advance domestic sustainable 
development priorities. In the view of AOSIS, that 
technical process can prepare the ground for a much 
more ambitious post-2020 agreement.

The proposal in no way relieves developed 
countries of their international obligation to take the 
lead in addressing climate change. They should be held 
accountable for fully implementing best practices to 
reduce their own emissions, while also providing the 
means for implementing adaptation and mitigation 
actions in developing countries. The AOSlS proposal 
indicates the way to accomplish those objectives. 
Establishing an international mechanism to address 
loss and damage is also a key priority for AOSlS, as is 
mobilizing climate financing and making sure the Green 
Climate Fund is ready to accept donor contributions in 
2014.

Climate change is the greatest challenge to the 
sustainable development of small islands. We must 
come to terms with the fact that, owing to our delay, 
some grave impacts are now unavoidable. Some will 
have security implications. Addressing the security 
implications of climate change remains a key priority 
for Nauru and the Pacific small island developing 
States. I would like to reiterate our proposals for 
moving forward.

First, we are calling for the appointment of a 
special representative on climate and security to help 
expand our understanding of the security dimensions 
of climate change. The special representative would 
regularly report to the General Assembly and the 
Security Council on emerging climate-related security 
threats and would facilitate regional cooperation on 
cross-border issues. Vulnerable developing countries in 
particular could benefit from a special representative 
equipped to help them evaluate their security situations 
and develop action plans to increase the resilience 
of their institutions. At some point in the future, the 
special representative could become an invaluable 
asset in preventive diplomacy efforts and post-conflict 
situations.

Secondly, we are requesting the Secretary-General 
to lead a joint task force of all the relevant organs and 
specialized agencies to immediately assess the capacity 
and resources of the United Nations system to respond 
to the anticipated security implications of climate 
change. We have heard in countless forums about the 
potentially destabilizing effects of climate change, yet 
we have only the vaguest idea of what an international 
response to those effects would look like. That needs to 
change. We must start preparing for the challenges that 
lie ahead. As the Secretary-General said at the High-
level Political Forum on Sustainable Development, 
“We must strengthen the interface between science and 
policy”. 

The world’s attention is now focused on the 
immense suffering in Syria. On behalf of the people 
of Nauru, I would like to offer my condolences to the 
millions of people whose lives have been affected by 
the Syrian conflict. We are horrified by the scale of 
human atrocity there. I am compelled to ask: Do we 
always have to wait for well over 100,000 people to 
be killed before we can find solutions to restore peace 
and security? As the President observed, the mandate 
of this body has limitations, and we cannot issue 
resolutions that bind countries. The United Nations 
invests enormous power in the hands of a tiny minority 
of five, which is not so different from global economic 
governance being dictated primarily by eight.

Nauru is always striving to improve bilateral 
relations. I would like to express my gratitude to 
Australia, which has always been an important partner.
We look forward to our continued work with the new 
Government as we continue to collaborate on joint 
projects that are delivering important benefits in my 
country.

Nauru is gratified to note that, with solid 
international support and cross-Strait rapprochement, 
the Republic of China on Taiwan has increased its 
meaningful participation in United Nations specialized 
agencies and mechanisms. We continue to encourage 
the positive interaction between the two sides of the 
Taiwan Strait in the international arena. Furthermore, 
I would like to recognize the contributions that Taiwan 
has made to helping my country make progress towards 
the Millennium Development Goals. We also express 
our gratitude to the Governments of New Zealand, the 
Russian Federation, Japan, the Republic of Korea and 
India; they are all invaluable partners in our joint effort 
to bring sustainable development to my island.

As the President of the General Assembly aptly 
described in his opening statement, setting the stage 
for sustainable development will require introspection, 
frank discussion and coming to terms with some hard 
truths about the nature of the challenges we face and 
the institutions we have at hand to respond. Only by 



correctly diagnosing the problems and choosing the 
appropriate tools to begin our work will we be able to 
reach satisfactory outcomes that benefit us all. 
